Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gorges, J.), rendered October 26, 1999, convicting him of sodomy in the first degree (four counts), sexual abuse in the first degree (two counts), rape in the first degree (two counts), endangering the welfare of a child (two counts), and promoting an obscene sexual performance of a child, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant correctly contends that a detective’s testimony *576regarding the characteristic behavior of pedophiles was improperly admitted into evidence. Pursuant to an objection by the defendant, the trial court refused to qualify the detective as an expert in the field of pedophilia. However, the error was harmless in light of the overwhelming evidence of the defendant’s guilt and the likelihood that the court would have convicted the defendant even if it had excluded this testimony (see, People v Crimmins, 36 NY2d 230; People v Garcia, 205 AD2d 554).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J.P., Luciano, Schmidt and Crane, JJ., concur.